The plaintiff in error, hereinafter called defendant, was convicted in the county court of Pottawatomie county on a charge of having possession of 10 gallons of whisky, and his punishment fixed at a fine of $500 and confinement for six months in the county jail.
The evidence of the state was that they procured a search warrant and upon search of the defendant's premises they found 10 or 12 gallons of whisky in two kegs, a large jug, and two or three smaller jugs. The defendant did not take the witness stand or offer any evidence.
Counsel for defendant contend, first, that the affidavit and search warrant were insufficient. Examination of the record discloses that both the affidavit and the search warrant were sufficient on their face to authorize a search of defendant's premises.
Counsel for defendant next complain that the evidence was insufficient to support the verdict of the jury. There is no merit in this contention.
Counsel for defendant finally contend that the court erred in its instructions to the jury. The instruction complained of is not a model, but, when all of the instructions are considered together, they fairly state the law of the case.
For the reasons stated, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 298